Citation Nr: 1746818	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-06 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral ear infections.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to September 1957 and February 1961 to February 1965.  He also served in the military reserves from February 1957 to February 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board most recently remanded this appeal for additional development in December 2016.

A personal hearing was conducted between the Veteran and undersigned in October 2015.  A transcript is associated with the record.

The Veteran raised a claim for service connection for hearing loss in a February 2017.  The issue is referred to the agency of original jurisdiction for additional development and consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A chronic ear disability was not shown in service or for many years later; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed chronic otitis externa is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral ear infections have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The matter was remanded in December 2016 for additional development.  That included obtaining an addendum opinion.  There has been substantial compliance with those instructions.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, to include the adequacy of any examinations.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran service treatment records are incomplete.  Multiple efforts  made by the AOJ to obtain the Veteran's records from his first period of active service have been unsuccessful.  A memorandum to that effect was prepared in May 2011.  The Veteran has been advised of the same.

 When service records are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Such was the basis, in part, of the Board's remand.  It is also noted that there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

A March 2016 VA examination diagnosed chronic otitis externa.  Element (1) of Shedden has been met.

With respect to Shedden element (2), the Veteran reports that he sought treatment for ear infections during his first period of service and later self-medicated with eardrops to treat ear symptomology, including pain, ringing, and wax buildup.  See October 2015 Hearing Transcript.  He has also made a reference to asbestos exposure and his development of otitis exertna.  The Veteran's statements are credible and sufficient to satisfy Shedden element (2).

What remains for consideration is whether there is a nexus between the Veteran's in-service ear symptomology and his current chronic otitis externa diagnosis.  In that regard, the Board notes that the Veteran denied any history of ear trouble in a February 1961 report of medical history, which was a part of his entrance into his second period of service.  It is also highlighted that the Veteran's separation examination in February 1965 fails to document any complaints of or observed symptoms related to an ear disorder.  More importantly, there is no competent evidence of a nexus between the diagnosis of chronic otitis externa and the Veteran's service.  

In a July 2017 addendum opinion, the VA examiner opined that it is less likely than not that the Veteran's chronic otitis had its onset in service or is otherwise etiologically related to service.  The examiner noted the absence of notation of ear problems in the available service treatment records and later medical evidence showing the onset of ear symptomology decades after service.  The examiner determined that any reported symptomology during the Veteran's first period of service was most likely acute in nature given the absence of continuity of the condition.  In a July 2016 opinion, a VA examiner also opined that it is less likely than not that the Veteran's chronic otitis relates to or was aggravated by exposure to asbestos based on current medical literature.

The Board affords the examiners' opinions great weight, as they were based on medical principles and adequate rationale, and the examiners considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  There are no competent opinions to the contrary.  The Board acknowledges the Veteran's statements attributing his disability and other symptoms to service; nevertheless, the Veteran is not competent to opine on the etiology of a complex medical condition such as chronic otitis externa, and his statements are therefore afforded no weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for bilateral ear infections is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


